Citation Nr: 0123830	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
1999 which denied service connection for tinea pedis.  The 
Board remanded the case in March 2001 for additional action.  
The RO denied the merits of the claim in June 2001, and the 
case was subsequently returned to the Board.  


FINDING OF FACT

Chronic tinea pedis is not shown in service or for many years 
later, and the condition was not caused by any incident of 
service.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1951 to November 1953.  Service medical records do not 
contain any mention of a skin disorder of the feet.  In 
January 1952, the veteran was seen with a rash between his 
legs; this was thought to be possibly associated with woolen 
underwear, and there was no mention of involvement of the 
feet.  In May 1952, he was treated for poison oak.  The 
separation examination in November 1953 did not refer to a 
skin disorder of the feet, and the feet and skin were noted 
to be normal.  

The veteran initially filed a claim for VA compensation in 
November 1953, at which time he claimed service connection 
for knee and stomach disorders.  He did not refer to a skin 
disorder of the feet.

In July 1999, the veteran submitted a claim for service 
connection for blistering tinea pedis, which he said had its 
onset in the Spring of 1953.  He said that during service he 
was treated at an unknown field station, and that after 
service he was treated by Dr. Martone.

Attached to his claim were two letters from L. Martone, M.D.  
The first, dated in January 1977, noted that the veteran had 
a history of blistering tinea pedis for a number of years, 
for which he had been treated by various physicians.  
Recently, he had developed a severe flare of the problem.  It 
was Dr. Martone's understanding that the foot problem 
developed in the military and had progressed since that time.  
He also noted that it was chronic.  

In a July 1999 letter, Dr. Martone wrote that he had first 
seen the veteran in January 1977 with severe dyshidrotic 
eczema of the feet.  The condition thereafter continued to 
flare on and off for many years.  He was seen on a fairly 
regular basis to control the eruptions until 1980.  He began 
to do better, and was seen as needed in 1983, 1987, 1991, and 
1995.  Although not as active, the problem was chronic and 
persistent.  

In his notice of disagreement dated in October 1999, the 
veteran stated that he had been treated at a field hospital 
in Korea for his foot condition, with soreness, weeping, and 
cracking skin.  He said he was given a salve which seemed to 
help, and when he was discharged he was given a large supply 
of this salve which he used to treat the condition after 
service.  He further stated that the separation examination 
was nothing more than a walk-through, and indicated that it 
did not include an actual examination of the feet.  

The veteran's wife wrote, in a statement dated in October 
1999, that her husband had a foot condition when he returned 
from Korea, manifested by flaking skin, running sores, 
itching, and pain.  She said he had experienced this problem 
ever since discharge, and it had been diagnosed as tinea 
pedis.  She said he had had to take medication to treat this 
condition from service to the current time, and he had been 
treated for this condition by several doctors prior to Dr. 
Martone in 1977.  

Pursuant to the March 2001 Board remand, in April 2001 the RO 
sent the veteran a letter which informed him of the Veterans 
Claims Assistance Act of 2000 (VCAA) which had been enacted 
in November 2000, and notified him of the evidence he needed 
to substantiate his claim, the actions required on his part, 
and the evidence that VA would obtain.  He was specifically 
asked to identify all medical providers who had treated him 
for his skin condition since his discharge from service, 
including Dr. Martone.  He was informed that VA would obtain 
all VA treatment records identified, and that if he wished 
assistance in obtaining private treatment records, he should 
submit signed authorizations.  The veteran did not respond to 
this letter.

II.  Analysis

The veteran was apprised of the requirements to substantiate 
his claim, most recently in the letter from the RO in April 
2001.  He did not respond to the RO's request for further 
information concerning relevant treatment alluded to by his 
wife and private doctor.  Under the circumstances, the Board 
finds that a medical examination is not indicated.  
Accordingly, the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for tinea pedis, which 
is a fungal condition of the feet, commonly called athlete's 
foot.  He contends that he was treated for tinea pedis in a 
field aid station in Korea during his 1951-1953 active duty.  
He does not specifically contend that the condition is 
related to combat, and the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this case.  

The veteran's service medical records show treatment for a 
rash between the legs and for poison oak, but there is no 
showing of tinea pedis during service.  The feet and skin 
were normal at the 1953 separation examination.  The first 
medical evidence of tinea pedis is from 1977, many years 
after service, when the veteran saw Dr. Martone.

Both the veteran and his wife have submitted signed 
statements to the effect that he has had a skin condition of 
the feet which has been present since service, and was 
diagnosed as tinea pedis.  In addition, the veteran submitted 
letters from Dr. Martone, who treated him from 1977 to 1995 
for a chronic skin condition of the feet, variously diagnosed 
as tinea pedis and dyshidrotic eczema.  Although the 
veteran's wife and Dr. Martone related that the veteran had 
received prior treatment for his skin condition, the veteran 
did not respond to a request for information concerning this 
treatment.  A claimant must cooperate fully with the VA's 
efforts to obtain relevant private medical records by 
providing enough information to identify and locate any 
existing records.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

As the record now stands, there is no medical evidence of 
tinea pedis during the veteran's 1951-1953 active duty or 
until 1977.  In a 1977 letter, Dr. Martone said it was his 
understanding that the foot condition developed in service 
and had progressed since then.  This statement by Dr. Martone 
appears to be only a recitation of the self-reported medical 
history provided by the veteran, and thus it does not 
constitute competent medical evidence of a nexus between the 
condition and service.  See Reonal v. Brown, 5 Vet.App. 458 
(1993).  

It is not shown that tinea pedis was present in service, but 
even if it had been, the service separation examination was 
negative for a chronic condition, and there is insufficient 
evidence of a continuity of symptoms after service to permit 
service connection.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober 10 Vet.App. 488 (1997).  The veteran and his wife 
maintain that tinea pedis has persisted since service.  While 
they, as laymen, may be competent to report on observed 
manifestations over the years, they have no competence to 
give a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The recent lay statements that the condition has existed 
since service are uncorroborated by contemporaneous medical 
or other independent evidence, and the statements have little 
probative value.  

The weight of the credible evidence demonstates that chronic 
tinea pedis was not present in service or for many years 
later, and it was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for service connection for tinea pedis must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for tinea pedis is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

